UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F l L E D
) NOV l 6 2011
Deborah Diane Fletcher, )
) Clerk, U.S. Distrlct and
plaintiff ) Bankruptcy §ourts
)
v. ) Civil Action No.  5 
) .
Dep’t of HUD, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application to proceed in forma pauperis The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted.

Plaintiff is a resident of Miami, Florida, suing the "Dept. of HUD-l\/Ianager[,] Florida
State of Dept. of HUD." Compl. Caption. The crux of plaintiffs rambling complaint is that she
allegedly took a class in April 2011 for first-time home buyers in Miami and that defendant
"refus[e]d to help [her] . . . purchase her home as a first-time-home-buyer, for a low income
individual." Compl. at l, 5. She "is charging the defendant with prejudice [and] is asking for the
price of a single family home and the price of prejudice." Ia'. at 5~6.

A plaintiff s "[f]actual allegations must be enough to raise a right to relief above the
speculative level . . . ." BelIAtlantz'c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations
omitted); see Aklieselskabet AF 2]. Nov. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir.

2008) ("We have never accepted ‘legal conclusions cast in the form of factual allegations’

because a complaint needs some information about the circumstances giving rise to the claims.")
(quoting Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiff does
not state the basis of federal court jurisdiction and her alleged facts do not state a cognizable
claim. Therefore, the complaint will be dismissed. A separate Order accompanies this

Memorandum Opinion.

) / United'States District J/e(dge
Date: November@// , 2011